Title: General Orders, 25 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Orangetown Monday September 25th 1780
                            Parole De Kalb
                            Countersigns Porterfield,
                            Williams.
                            Watchword, Glory.
                        
                        For the day Tomorrow
                        Brigadier General Clinton
                        Colonel M. Jackson
                        Lieutenant Colonel Littlefield
                        Major Morrel
                        Brigade Major Moore
                        Twenty five waggoners to be drafted from the Line to Parade at Guard mounting tomorrow—the second brigade of
                            Connecticut gives three the others two each.
                        Major Rosekrans is appointed brigade major of the day Vice Major Moore ordered on Command.
                        Evening Orders eleven ô clock
                        The Pennsylvania division to march immediately the rest of the Army to be put in perfect readiness to move on
                            the shortest Notice.
                    